Judgment, Supreme Court, New York County (Michael A. Corriero, J.), rendered February 28, 1992, convicting defendant, after a nonjury trial, of attempted robbery in the second degree, and sentencing him, as a second felony offender, to a term of 3 Vz to 7 years, unanimously affirmed.
While the trial court should have announced its intention to consider lesser included offenses prior to the commencement of summations (CPL 300.10 [4]), the error was rendered harmless by the opportunity given defense counsel to begin his *518summation anew after the charge conference. Indeed, asked by the court if he needed additional time to prepare his summation because of the submission of lesser included offenses, defense counsel stated that he did not, and that his argument would remain basically the same (see, People v Trail, 172 AD2d 320, 320-321, lv denied 78 NY2d 975). Defendant’s argument that he was not provided with Rosario material is without merit, since the material in question was duplicated by other material turned over to defendant, and, moreover, was not prepared by a witness for the prosecution. Concur—Rosenberger, J. P., Kupferman, Asch and Rubin, JJ.